728 N.W.2d 434 (2007)
Margaret ZARAZUA and Gilberto Zarazua, Plaintiffs-Appellants,
v.
LEITELT IRON WORKS, INC., and Grand Rapids Machine Repair, Inc., Defendants-Appellees, and
Link Systems, Inc., and River City Electronics Co., Defendants.
Docket No. 131528. COA No. 266022.
Supreme Court of Michigan.
March 26, 2007.
On order of the Court, the application for leave to appeal the May 16, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.